01/29/2019
                 IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                               October 4, 2018 Session

          CHRISTOPHER BATEY v. DELIVER THIS, INC., ET AL.

              Appeal from the Workers’ Compensation Appeals Board
                     Court of Workers’ Compensation Claims
                     No. 2016-05-0666 Thomas Wyatt, Judge
                     ___________________________________

                          No. M2018-00419-SC-WCO-WC
                      ___________________________________

In this workers’ compensation case, Christopher Batey (“Employee”) filed a Petition for
Benefit Determination after he sustained a back injury while working for Deliver This,
Inc. (“Employer”). The trial court determined that Employee was entitled to 275 weeks
of permanent partial disability benefits pursuant to Tennessee Code Annotated section
50-6-242(a)(2). On appeal, the Workers’ Compensation Appeals Board affirmed the trial
court’s judgment, holding that the trial court erred in “defining an employee’s burden of
proof under Tennessee Code Annotated section 50-6-242(a)(2) and in defining the phrase
‘employee’s pre-injury occupation’ as used in subsection 242(a)(2)(B)” but concluding
that the errors were harmless under the circumstances presented. Batey v. Deliver This,
Inc., No. 2016-05-0666, 2018 WL 805490, at *7 (Tenn. Workers’ Comp. App. Bd. Feb.
6, 2018). Employer and its insurer, Auto-Owners Insurance Company, have appealed.
Pursuant to Tennessee Supreme Court Rule 51, section 2, this Court directed that the
appeal not be referred to the Special Workers’ Compensation Panel. Upon our review,
we affirm the judgment of the Workers’ Compensation Appeals Board and adopt its
opinion in its entirety as set forth in the attached Appendix.

Tenn. Sup. Ct. R. 51, § 2; Judgment of the Workers’ Compensation Appeals Board
                                    Affirmed

JEFFREY S. BIVINS, C.J., delivered the opinion of the Court, in which CORNELIA A.
CLARK, SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

Michael L. Haynie, Nashville, Tennessee, for the appellants, Deliver This, Inc., and
Auto-Owners Insurance Co.

D. Russell Thomas, Murfreesboro, Tennessee, for the appellee, Christopher Batey.
                                       OPINION

        On July 13, 2016, Christopher Batey (“Employee”) filed a Petition for Benefit
Determination with the Tennessee Bureau of Workers’ Compensation, seeking permanent
disability benefits for a back injury he sustained while working for his employer, Deliver
This, Inc. (“Employer”), on February 24, 2015. After a compensation hearing, the Court
of Workers’ Compensation Claims determined that Employee was entitled to 275 weeks
of permanent partial disability benefits pursuant to Tennessee Code Annotated section
50-6-242(a)(2). In reaching this conclusion, the trial court considered the six criteria
identified in section 50-6-242(a)(2):

      (1) Employee was eligible for increased benefits pursuant to section 50-6-
      207(3)(B) (also called a “resulting award”); (2) Employee was assigned a
      permanent medical impairment rating at or above 10% to the body as a
      whole; (3) the treating physician certified that Employee could not perform
      his “pre-injury occupation”; (4) Employee was not earning wages equal to
      or greater than 70% of his pre-injury salary; (5) limiting Employee’s award
      to the increased benefits as provided in section 50-6-207(3)(B) would be
      inequitable; and (6) Employee’s case was “extraordinary.”

Batey v. Deliver This, Inc., No. 2016-05-0666, 2018 WL 805490, at *2 (Tenn. Workers’
Comp. App. Bd. Feb. 6, 2018). On September 11, 2017, following the issuance of the
compensation order, Employee filed a motion for prejudgment interest under Tennessee
Code Annotated section 47-14-123 on the benefits awarded, which the trial court denied.

       Employer and its insurer, Auto-Owners Insurance Company, appealed the
compensation order, and Employee appealed the denial of prejudgment interest. The
Workers’ Compensation Appeals Board (“Appeals Board”) determined that “the trial
court erred in defining an employee’s burden of proof under Tennessee Code Annotated
section 50-6-242(a)(2) and in defining the phrase ‘employee’s pre-injury occupation’ as
used in subsection 242(a)(2)(B).” Id. at *7. However, the Appeals Board concluded that
the errors were harmless under the circumstances of the case, and it affirmed the trial
court’s award of permanent partial disability benefits. Id. The Appeals Board also
affirmed the trial court’s denial of prejudgment interest. Id.

      Employer and its insurer have appealed the decision of the Appeals Board.
Pursuant to Tennessee Supreme Court Rule 51, section 2, this Court directed that the
appeal not be referred to the Special Workers’ Compensation Panel. Oral arguments
were heard in Nashville on October 4, 2018. After careful consideration, we affirm the
                                        -2-
judgment of the Appeals Board and adopt its well-reasoned opinion in its entirety as set
forth in the attached Appendix. Costs of this appeal are taxed to Deliver This, Inc., and
Auto-Owners Insurance Company, for which execution may issue if necessary.




                                                _________________________________
                                                JEFFREY S. BIVINS, CHIEF JUSTICE




                                          -3-
                                             APPENDIX

      OPINION OF THE WORKERS’ COMPENSATION APPEALS BOARD

                             Factual and Procedural Background

       Christopher Batey (“Employee”), a forty-six-year-old resident of Cannon County,
Tennessee, worked as a delivery driver for Deliver This, Inc. (“Employer”). On February
24, 2015, while bending over to wrap a pallet, Employee felt a “pop” and immediate pain
in his low back and left leg. He was provided a panel of physicians and selected Dr.
Melvin Law, an orthopedic surgeon, as his authorized treating physician. Dr. Law
diagnosed a large disc herniation at L5-S1 and, after Employee completed a course of
physical therapy, recommended surgery.

        Following surgery, Employee continued to complain of weakness and pain in his
left leg, and Dr. Law concluded he retained some degree of permanent nerve dysfunction.
He placed Employee at maximum medical improvement on August 19, 2015, and
assigned a permanent medical impairment rating of 14% to the body as a whole.1 He also
released Employee to “return to work at this time” and listed no permanent work
restrictions.2

        In an October 26, 2015 report, a nurse practitioner in Dr. Law’s office noted that
Employee “is currently not working.” Employee still had complaints of pain, and the
nurse practitioner recommended a foraminal steroid injection due to chronic lumbar pain.
A referral was made for pain management at that time. On January 6, 2016, the nurse
practitioner noted on-going lumbar pain with neuritis and radiculitis.3


        1
         During his deposition, Dr. Law acknowledged that he originally assigned an impairment rating
of 10% to the body as a whole, which he then increased to 14%. He could not recall a specific reason for
the increase, but testified it was likely due to Employee’s residual symptoms and on-going nerve
dysfunction.
        2
          In the medical records introduced as Exhibit 4 during the trial, there were two forms entitled
“Final Medical Report” (Form C-30A). On the first, which is undated, Dr. Law indicated that Employee
could return to “restricted duty” as of August 19, 2015. On the second, dated August 19, 2015, Dr. Law
indicated that Employee could return to “regular duty” as of that date.
        3
         Each report electronically signed by the nurse practitioner was also reviewed and “electronically
co-signed” by Dr. Law.

                                                  -4-
       In a March 29, 2016 Standard Form Medical Report (Form C-32), Dr. Law noted
in the “Functional Capacity Assessment” section certain physical limitations, including
limits on lifting, prolonged sitting, prolonged standing or walking, repetitive pushing or
pulling, and frequent or repetitive climbing, balancing, stooping, kneeling, crouching,
crawling, or twisting. In a February 2017 deposition, Dr. Law testified that, in his
opinion, Employee “would not be able to return to his pre-injury status” at work. On
cross-examination, however, Dr. Law admitted that he had previously released Employee
to return to work as of August 19, 2015, with no permanent work restrictions. Upon
further questioning, Dr. Law drew a distinction between formal work restrictions and
physical “limitations” based on his review of Employee’s functional assessment. On July
26, 2017, Dr. Law completed a Physician Certification Form opining that Employee’s
permanent restrictions prevented him from performing his pre-injury occupation. Dr.
Law, or someone on his behalf, typed an additional sentence onto the form stating, “[t]his
is per my testimony by deposition and the job description in the deposition.”4

       During the compensation hearing, the primary issue was the amount of the
permanent disability benefits to which Employee was entitled. Both parties presented
testimony from vocational experts, and Employee sought one of three remedies: (1)
permanent total disability pursuant to Tennessee Code Annotated section 50-6-207(4)(A)
(2017); (2) “extraordinary” relief up to a maximum of 275 weeks of permanent partial
disability benefits pursuant to Tennessee Code Annotated section 50-6-242(a)(2); or (3)
increased benefits pursuant to Tennessee Code Annotated section 50-6-207(3)(B).
Employer denied that Employee was entitled to any of these remedies, and asserted it was
responsible only for an “original award” based on the degree of permanent medical
impairment.



        4
           The trial court observed in footnote 5 of its compensation hearing order that the parties had
submitted over 350 pages of medical records reviewed by Dr. Law in preparation for his deposition. The
trial court, after reviewing the deposition, concluded that a review of those records was unnecessary to its
determination of the issues. The court further indicated that, in the event of an appeal, the parties could
file a motion with the Appeals Board “to determine if it will accept the subject records as part of the
record on appeal.” However, we caution that such a motion would be inappropriate, as we have noted on
numerous previous occasions that we will not consider information on appeal that was not admitted into
evidence and considered by the trial court. See, e.g., Hadzic v. Averitt Express, No. 2014-02-0064, 2015
TN Wrk. Comp. App. Bd. LEXIS 14, at *13 n.4 (Tenn. Workers’ Comp. App. Bd. May 18, 2015) (“[W]e
will not consider on appeal testimony, exhibits, or other materials that were not properly admitted into
evidence at the hearing before the trial judge.”); see also Tenn. Comp. R. & Regs. 0800-02-22-.04(1)
(2015) (“Evidence not contained in the record submitted to the clerk of the workers’ compensation
appeals board shall not be considered on appeal.”).
                                                   -5-
       The trial court concluded Employee was entitled to permanent partial disability
benefits of 275 weeks pursuant to the “extraordinary” relief described in section 50-6-
242(a)(2). In so holding, the trial court considered the six criteria identified in the statute:
(1) Employee was eligible for increased benefits pursuant to section 50-6-207(3)(B) (also
called a “resulting award”); (2) Employee was assigned a permanent medical impairment
rating at or above 10% to the body as a whole; (3) the treating physician certified that
Employee could not perform his “pre-injury occupation”; (4) Employee was not earning
wages equal to or greater than 70% of his pre-injury salary; (5) limiting Employee’s
award to the increased benefits as provided in section 50-6-207(3)(B) would be
inequitable; and (6) Employee’s case was “extraordinary.” Employer has appealed the
compensation order.5

        Following the issuance of the compensation order, Employee filed several post-
trial motions, including a motion for pre-judgment interest. Following a motion hearing,
the trial court denied Employee’s motion, concluding the exclusive remedy provisions of
the Workers’ Compensation Law and cases interpreting this language precluded an award
of pre-judgment interest. Employee has appealed that order.

                                         Standard of Review

       The standard we apply in reviewing a trial court’s decision presumes that the
court’s factual findings are correct unless the preponderance of the evidence is
otherwise. See Tenn. Code Ann. § 50-6-239(c)(7) (2017). When the trial judge has had
the opportunity to observe a witness’s demeanor and to hear in-court testimony, we give
considerable deference to factual findings made by the trial court. Madden v. Holland
Grp. of Tenn., Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar deference
need be afforded the trial court’s findings based upon documentary evidence.” Goodman
v. Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at *6 (Tenn.
Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and application of
statutes and regulations are questions of law that are reviewed de novo with no
presumption of correctness afforded the trial court’s conclusions. See Mansell v.
Bridgestone Firestone N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are
also mindful of our obligation to construe the workers’ compensation statutes “fairly,
impartially, and in accordance with basic principles of statutory construction” and in a



        5
            Employee has not appealed the trial court’s decision not to award permanent total disability
benefits.
                                                  -6-
way that does not favor either the employee or the employer. Tenn. Code Ann. § 50-6-
116 (2017).6

                                                Analysis

                                   Permanent Disability Benefits

       The manner in which a trial court determines an injured worker’s eligibility for
permanent disability benefits is governed primarily by two statutes: Tennessee Code
Annotated sections 50-6-207 and 50-6-242. When a worker suffers a compensable work
injury, reaches maximum medical improvement, and is assigned a permanent medical
impairment rating, he or she is entitled to receive permanent disability benefits.
See Tenn. Code Ann. § 50-6-207(3)(A). The amount of such benefits is calculated by
multiplying the employee’s medical impairment rating by 450, then multiplying the result
by the employee’s weekly compensation rate. This amount is designated the “original
award.” An injured worker is entitled to the “original award” regardless of his or her
employment status as of the date of maximum medical improvement. Id.

       If, at the end of the initial period of compensation (the number of weeks
represented by the original award), the employee has not returned to work for any
employer at an equal or greater rate of pay as before the injury, then the employee
qualifies for an increased benefit equal to 1.35 times the original award (minus a credit
for payment of the original award). A trial court can further increase this award if: (1) the
employee lacks a high school diploma or general equivalency diploma; (2) the employee
is over the age of 40 at the time the initial period of compensation ends; or (3) the
unemployment rate in the employee’s Tennessee county of employment was at least two
percentage points higher than the state’s unemployment rate at the time the initial period
of compensation ends. Id. These additional benefits are generally called an “increased
award” or “increased benefits.”

       If an employee qualifies for increased benefits as provided in section 50-6-207(3),
but the trial court finds the employee’s case to be “extraordinary” pursuant to section 50-

        6
          Employee relies on the former standard of review embodied in Tennessee Code Annotated
section 50-6-217(a)(3) (repealed 2017). Section 50-6-217(a)(3) authorized us to reverse or modify a trial
court’s decision if the rights of a party were prejudiced because the findings of the trial judge were “not
supported by evidence that is both substantial and material in light of the entire record.” However, this
code section was deleted effective May 9, 2017. Consequently, as noted above, the standard we apply in
reviewing the trial court’s decision presumes that the trial judge’s factual findings are correct unless the
preponderance of the evidence is otherwise. Tenn. Code Ann. § 50-6-239(c)(7).
                                                   -7-
6-242(a)(2) and further determines by clear and convincing evidence that limiting the
injured worker to the increased benefits in section 207(3)(B) would be inequitable in light
of the totality of the circumstances, the trial court can award permanent partial disability
benefits not to exceed 275 weeks if three additional facts are shown: (1) the employee’s
medical impairment rating is 10% or higher; (2) the authorized treating physician has
certified on a Bureau form that the employee “no longer has the ability to perform the
employee’s pre-injury occupation” due to “permanent restrictions on activity” caused by
the work accident; and (3) at the time of trial, the employee is earning less than 70% of
his or her pre-injury average weekly wage or salary. See Tenn. Code Ann. § 50-6-242(a).

       In the alternative, if a trial court finds that the work injury “totally incapacitates
the employee from working at an occupation that brings the employee an income,” it can
award the employee permanent total disability benefits, which are paid at the employee’s
weekly compensation rate from the date of maximum medical improvement until the date
the employee qualifies for “full benefits in the Old Age Insurance Benefit Program under
the Social Security Act.” See Tenn. Code Ann. § 50-6-207(4).

       In the present case, Employee alleged at trial entitlement to: (1) permanent total
disability benefits under section 207(4); or, in the alternative, (2) “extraordinary relief”
under section 242(a)(2); or, in the alternative, (3) increased benefits under section
207(3)(B). Employer argued in the trial court that because Employee was originally
released to return to work without restrictions and unreasonably failed to return to work,
he should have been limited to the original award as provided in section 207(3)(A).7
Following the compensation hearing, the trial court concluded that Employee qualified
for extraordinary relief pursuant to section 242(a)(2) and awarded 275 weeks of
permanent partial disability benefits. Although we disagree with several of the trial
court’s determinations, we conclude the evidence does not preponderate against the
award of permanent partial disability benefits pursuant to Tennessee Code Annotated
section 50-6-242(a)(2).

                                       Extraordinary Relief

       First, with respect to the “qualifying” criteria for application of section 242(a)(2),
the trial court concluded that Employee was eligible for increased benefits, that
Employee’s case was “extraordinary,” and that limiting Employee’s award to the benefits
provided in section 207(3)(B) would be “inequitable in light of the totality of the

       7
         This argument appears to be based on Employee’s alleged failure to seek or obtain employment
with any employer, as counsel for Employer noted during trial that his client had gone out of business.
                                                 -8-
circumstances.” Among other findings, the trial court considered the fact that limiting
Employee to the benefits provided in section 207(3)(B) would result in Employee’s
receiving a permanent partial disability award significantly less than the vocational
disability ratings of both testifying vocational experts. In consideration of this and the
totality of the circumstances, we conclude the evidence does not preponderate against the
trial court’s determination on this issue.

        Second, with respect to the three additional factors listed in section 242(a)(2),
there is no question the authorized treating physician assigned a permanent medical
impairment rating of at least ten percent to the body as a whole. It is also undisputed that,
at the time of trial, Employee was not earning an average weekly wage or salary greater
than or equal to seventy percent of his pre-injury average weekly wage or salary. Thus,
the critical issue is whether Employee established that the authorized treating physician
had properly certified that Employee “no longer has the ability to perform the employee’s
pre-injury occupation.” It is on this issue that we diverge from the trial court’s analysis.

        In considering whether Employee satisfied the criteria concerning the certification
of the authorized treating physician, the trial court concluded that “[Employee]’s
submission of the certification signed by Dr. Law established [this] factor ... by clear and
convincing evidence.” We conclude, however, the statute does not require an injured
worker to establish this factor by clear and convincing evidence. Instead, the plain
language of the statute requires a trial court to find by clear and convincing evidence only
that limiting the employee’s recovery to the benefits provided in section 207(3)(B) would
be “inequitable in light of the totality of the circumstances.” Thereafter, if the trial court
makes such a finding, then the three factors listed in section 242(a)(2)(A)-(C) need only
be established by a preponderance of the evidence.

       This interpretation is further supported by the language in section 242(a)(2)(B),
which specifies the employer’s burden of proof in rebutting the injured worker’s evidence
but says nothing about the injured worker’s burden of proof. In circumstances where an
employee offers into evidence the required certification form signed by the authorized
treating physician, the opinion as reflected on that form is accorded a presumption of
correctness, and the burden shifts to the employer to prove, by “contrary clear and
convincing evidence,” that the employee has the ability to perform his or her pre-injury
occupation.

       In the present case, Dr. Law signed a “Physician Certification Form,” which is the
relevant form available from the Bureau of Workers’ Compensation, certifying that
Employee “no longer has the ability to perform the employee’s pre-injury occupation.”
                                           -9-
Employer asserts that by adding a sentence to the form (“This is per my testimony by
deposition and the job description in the deposition.”), Dr. Law qualified his opinion that
Employee cannot return to his pre-injury occupation and, as a result, the burden-shifting
mechanism described in section 242(a)(2)(B) was never triggered. Therefore, under
Employer’s theory, Employee failed to satisfy the necessary criteria in section
242(a)(2)(B) and, as a result, Employer had no burden to satisfy.

       We disagree. The sentence Dr. Law added to the certification form does not
detract from the previous sentence certifying that the employee “no longer has the ability
to perform the employee’s pre-injury occupation.” Instead, the additional sentence adds
to his opinion by referencing his deposition testimony and the job description attached
thereto. Once Dr. Law signed the certification form and it was properly submitted to the
court, Employee’s burden of establishing this criteria as required by section 242(a)(2)(B)
was satisfied. The burden then shifted to Employer to show, by “contrary clear and
convincing evidence,” that Employee was capable of performing his pre-injury
occupation. Employer did not meet this burden.

                                 Pre-Injury Occupation

        Employer next argues that the trial court erred in concluding Employee established
he “no longer has the ability to perform [his] pre-injury occupation” due to permanent
restrictions on his activities. Specifically, Employer asserts the trial court erred in
defining the term “pre-injury occupation” to include only “the job held by the employee
at the time of the injury.” Since the phrase “pre-injury occupation” is not defined in the
statute, we must consider its plain and ordinary meaning. See Maupin v. Methodist Med.
Ctr., No. E1999-02181-WC-CV, 2000 Tenn. LEXIS 102, at *4 (Tenn. Workers’ Comp.
Panel Mar. 2, 2000) (“In construing a statute, proper interpretations should give effect to
the entire statute by giving its words their natural and ordinary meaning.”). Black’s Law
Dictionary defines the term “occupation” as “a person’s usual or principal work or
business.” Black’s Law Dictionary (10th ed. 2014).               Merriam-Webster defines
“occupation” as “an activity in which one engages.” Merriam-Webster Dictionary,
https://www.merriamwebster.com/dictionary/occupation (last visited Feb. 6, 2018). The
plain and ordinary meaning of the word “occupation” includes more than a specific job,
but describes the type of work one does as his or her “usual or principal work.”

        Moreover, we must consider the statutory context in which the term is used. To
qualify for “extraordinary” relief as described in section 242(a)(2), an employee must
first show that he or she did not return to work for “any employer” at an equal or greater
rate of pay as noted in section 207(3)(B). In other words, having returned to work as of
                                            - 10 -
the date the initial period of compensation ends at any job that pays at least as much as
the employee’s pre-injury job will disqualify that worker from receiving increased
benefits, which, in turn, would disqualify that same worker from seeking extraordinary
relief under section 242(a)(2). It would be incongruous to conclude that an employee can
get increased benefits under section 207(3)(B) only by showing he or she did not return
to work for “any employer” at an equal or greater rate of pay, but can satisfy section
242(a)(2)(B) merely by showing that he or she was unable to return to “the job held by
the employee at the time of injury,” as was found by the trial court. Stated another way,
it would be illogical to conclude the criteria to qualify for extraordinary relief under
section 242(a)(2) is less burdensome than the criteria to qualify for “increased benefits”
under section 207(3)(B).

        Thus, we agree with Employer that the trial court’s definition of “employee’s pre-
injury occupation” as used in section 242(a)(2)(B) is too restrictive. Instead, section
242(a)(2)(B) requires a physician to certify that the injured employee is incapable of
returning to that employee’s pre-injury “occupation,” as that term is commonly
understood. Employee asserts, and the trial court agreed, that such an interpretation
would place an unreasonable burden on injured workers, since a person’s “occupation”
may encompass innumerable potential jobs. Under Employee’s argument, most
physicians will be unable, or at least reluctant, to sign such a certification without
sufficient information as to the physical requirements of every potential job within that
injured worker’s “occupation.” However, such an argument is more appropriately
directed to the General Assembly.8

       Furthermore, as discussed above, the statute requires only that the injured worker
submit the required certification form signed by the authorized treating physician, and the
burden then shifts to the employer to establish, by contrary clear and convincing
evidence, that the injured worker is capable of returning to a job within his or her pre-
injury occupation. In the present case, the required physician certification form was
signed and properly admitted into evidence. We previously concluded that the additional
language added by Dr. Law did not negate the required certification. Thus, Dr. Law’s

        8
           We also note that both parties presented expert vocational testimony during trial. In his
November 2, 2016 report, Employee’s expert concluded that, “[g]iven the residual functional limitations .
. ., [Employee] is precluded from resuming future employment above a restricted range of activities at the
limited [l]ight exertional demand level.” In her July 19, 2017 report, Employer’s vocational expert
acknowledged that if the limitations set out in Dr. Law’s Form C-32 are accepted, Employee “[c]ould
perform a limited range of light work.” Given that both vocational experts concluded Employee’s prior
occupation as a truck driver fell within the medium to heavy job classification, such information would
support Dr. Law’s certification that Employee is unable to return to his pre-injury occupation.
                                                 - 11 -
certification is entitled to a presumption of correctness and the burden shifted to
Employer to show, by contrary clear and convincing evidence, that Employee was
capable of returning to his pre-injury occupation. No such evidence was presented in this
case. As a result, although we conclude the trial court erred in its interpretation of the
phrase “pre-injury occupation,” we also conclude this error was harmless under the
circumstances presented, since Employer did not meet its burden of rebutting Dr. Law’s
certification by “contrary clear and convincing evidence” as set forth in section
242(a)(2)(B).

                                        Pre-judgment Interest

       Finally, Employee asserted in a post-trial motion his entitlement to pre-judgment
interest, which the trial court denied. Employee argues on appeal that while pre-reform
law indicated pre-judgment interest was unavailable in workers’ compensation cases, see,
e.g., Woodall v. Hamlett, 872 S.W.2d 677 (Tenn. 1994) (holding the statute authorizing
pre-judgment interest is inapplicable in workers’ compensation cases due to the exclusive
remedy provision in Tennessee Code Annotated section 50-6-108), this issue should be
reconsidered in light of the recent amendments to the Workers’ Compensation Law.

       However, the pertinent language in Tennessee Code Annotated section 50-6-108
(2017), which describes the benefits available under the Workers’ Compensation Law as
an injured worker’s exclusive remedy, has not changed. As a result, we find nothing in
the Workers’ Compensation Reform Act of 2013, or subsequent amendments, that
authorizes an award of pre-judgment interest pursuant to Tennessee Code Annotated
section 47-14-123 (2017).9 Accordingly, we find Employee’s argument to be without
merit and affirm the trial court’s order denying pre-judgment interest.

                                              Conclusion

       For the foregoing reasons, we conclude the trial court erred in defining an
employee’s burden of proof under Tennessee Code Annotated section 50-6-242(a)(2) and
in defining the phrase “employee’s pre-injury occupation” as used in subsection
242(a)(2)(B). However, we conclude these errors were harmless under the circumstances
presented and, therefore, affirm the trial court’s determinations as to Employee’s
entitlement to permanent partial disability benefits. We also affirm the trial court’s denial

        9
          We also note that Tennessee Code Annotated section 50-6-225(c)(1) (2017) defines how an
injured worker’s entitlement to post-judgment interest is calculated in certain circumstances, but does not
authorize an award of pre-judgment interest.
                                                  - 12 -
of Employee’s claim for pre-judgment interest. All other aspects of the compensation
hearing order are affirmed, and the order, as modified, is hereby certified as final. The
order denying pre-judgment interest is likewise certified as final.




                                         - 13 -